UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-02040 CARBON NATURAL GAS COMPANY (Exact Name of Registrant as Specified in Its Charter) State of incorporation: Delaware I.R.S. Employer Identification No. 26-0818050 1700 Broadway - Suite 1170 - Denver, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (720) 407-7030 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, Par Value $0.01 Per Share None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of the voting common stock held by non-affiliates of the registrant as of June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $23.4 million (based on the closing price of such stock). There were 114,470,223 shares of the registrant's common stock, par value $0.01 per share, outstanding as of March 5, 2014. CARBON NATURAL GAS COMPANY TABLE OF CONTENTS Page No. PART I Item 1. Business 2 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 28 Item 2. Properties 28 Item 3. Legal Proceedings 28 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 66 Item 9A. Controls and Procedures 66 Item 9B. Other Information 66 PART III Item 10. Directors, Executive Officers and Corporate Governance 67 Item 11. Executive Compensation 70 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 75 Item 13. Certain Relationships and Related Transactions, and Director Independence 77 Item 14. Principal Accountant Fees and Services 78 PART IV Item 15. Exhibits, Financial Statement Schedules 79 Signatures 81 1 PART I Item 1.Business. General Throughout this Annual Report on Form 10-K, we use the terms "Carbon," "Company," "we," "our," and "us" to refer to Carbon Natural Gas Company and its subsidiaries. In the following discussion, we make statements that may be deemed "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). See "Forward-Looking Statements," below, for more details. We also use a number of terms used in the oil and gas industry. See "Glossary of Oil and Gas Terms" for the definition of certain terms. Carbon Natural Gas Company is a Delaware corporation, originally formed in Indiana in 1959, which owns and operates oil and natural gas interests in the Appalachian and Illinois Basins of the United States.It produces and sells natural gas, natural gas condensate, natural gas liquids and crude oil.Carbon’s acreage is held and its exploration and production activities are conducted indirectly through majority-owned subsidiaries. § Nytis Exploration (USA) Inc. (“Nytis USA”) was organized as a Delaware corporation in 2004.Pursuant to the Merger, Nytis USA is owned 100% by Carbon. § In 2005 Nytis USA identified oil and natural gas interests (owned by Addington Exploration, LLC (“Addington”)) located primarily in Illinois, Indiana, Kentucky, Ohio, Tennessee and West Virginia.To acquire the Addington assets, Nytis USA formed (along with a different unaffiliated person) Nytis Exploration Company LLC (“Nytis LLC”).Nytis LLC is owned 98.1% by Nytis USA. § On January 31, 2011, Nytis USA entered into an Agreement and Plan of Merger (the “Merger Agreement”) with St. Lawrence Seaway Corporation (“SLSC”), which was closed on February 14, 2011.At that date, SLSC acquired all of the issued and outstanding shares of Nytis USA from the Nytis USA stockholders, and thereby became the indirect owner of all of Nytis USA’s equity interests in Nytis LLC. In exchange for the issuance by SLSC to the Nytis USA stockholders of 47,000,003 restricted shares of SLSC common stock (which then constituted 98.9% of SLSC’s issued and outstanding common stock), Nytis USA became a wholly-owned subsidiary of SLSC, and Nytis LLC became a majority-owned indirect subsidiary of SLSC (the “Merger”).The transactions contemplated by the Merger Agreement were intended to be a “tax-free” reorganization under Sections 351 and/or 368 of the Internal Revenue Code of 1986. § Now, substantially all the oil and natural gas interests are owned by Nytis LLC, which continues to acquire and develop properties.As of December 31, 2013, Nytis LLC owned interests in approximately 878 gross (575 net) productive oil and natural gas wells and approximately 286,000 (238,000 net) undeveloped acres in the Appalachian and Illinois Basins. In connection with the closing of the Merger, the officers and directors of Nytis USA became the officers and directors of SLSC. Prior to the Merger closing, SLSC was a “shell company” (as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”)), with no operations and nominal cash assets.As a result of the Merger, SLSC exited shell company status as of February 17, 2011, when it filed a Form 8-K with complete “Form 10 Information” as required by Item 2.01(f) of Form 8-K.On May 2, 2011, SLSC’s name was changed to Carbon Natural Gas Company. Carbon is a holding company which conducts substantially all its oil and natural gas operations through Nytis LLC.Nytis LLC also holds an interest in 46 consolidated partnerships and records the non-controlling owners’ interest in net assets and income. Strategy Our strategy is to create shareholder value through consistent growth in production and reserves by drilling on existing properties and the acquisition of complementary properties. We emphasize the development of the Company’s existing leasehold which consists primarily of low risk, repeatable resource plays.We invest significantly in technical staff, and geological and engineering technology to enhance the value of our properties. 2 Principal strategy components: § Concentrate on resources in core operating areas. Our current focus on the Appalachian and Illinois Basins allows the Company to capitalize on its regional expertise to optimize drilling and completion techniques and production and reserve growth.Numerous objective reservoirs permit us to allocate capital among opportunities based on risked well economics, with a view to balancing the portfolio to achieve consistent and profitable growth in production and reserves. Some of our proved reserves and resources are classified as unconventional, including fractured shale natural gas plays, tight gas sands, and coalbed methane.Our technical team has significant experience in drilling vertical, horizontal and directional wells, as well as fracture stimulation of unconventional formations. We utilize the latest geologic, drilling and completion technologies to increase the predictability and repeatability of finding and recovering hydrocarbons in these unconventional plays. · Focus on oil development.Due to the higher price of oil relative to natural gas, the Company has, since 2011, focused on the drilling of its oil prospects and the Company expects to continue to allocate capital almost exclusively to oil drilling activities as long as the current commodity price environment continues. The Company maintains an inventory of natural gas prospects which, in an appropriate natural gas price environment, may provide the opportunity for significant drilling activity, cash flow and reserve additions. · Increased production and reserves.Production increased from an average of approximately 7,500 Mcfe per day for the year ended December 31, 2012 to an average of approximately 7,900 Mcfe per day for the year ended December 31, 2013.Estimated proved reserves increased from 38.9 Bcfe at December 31, 2012 to 41.6 Bcfe at December 31, 2013 (including 3.3 Bcfe of estimated proved reserves attributable to minority interest of consolidated partnerships for each year). § Proven executive management team with track record of value creation.Our management and technical personnel have extensive experience operating in the Appalachian and Illinois Basins, and have successfully built and sold exploration and development companies in the past. § Low-risk development drilling in established resource plays, and flexibility in deployment of exploration and infrastructure capital.The Company’s acreage positions provide multiple resource play opportunities.At December 31, 2013, the Company had a multi-year drilling inventory of potential horizontal drilling locations on existing acreage. Carbon has drilled or participated in over 140 vertical or horizontal wells from January 2005 through December 31, 2013, with a success rate of approximately 98%.Our concentrated leasehold position has been delineated largely through drilling done by us, as well as with other industry players and is subject to change as we acquire and dispose of various parcels of land. § Low cost operation.Our geographic and operating focus and the shallow nature of our drilling activities and producing wells provides for low finding and development and lease operating costs. § Maintain financial flexibility and conservative financial position.We typically use cash flow from operations and our bank credit facility with Bank of Oklahoma to fund acquisitions and development drilling. § Control over operating decisions and capital program. At December 31, 2013, we had an average working interest of approximately 65% in our productive wells and operated approximately 91% of our production.The high percentage of operated wells allows us to effectively control operating costs, and to better manage the timing of development activities, application of technological enhancements and marketing of production. § Manage commodity price exposure through an active hedging program.We maintain a hedging program designed to mitigate volatility in commodity prices and regional basis differentials. As of December 31, 2013, we have outstanding natural gas hedges of 820,000 MMbtu for 2014 at an average price of $4.04 per MMbtu and 640,000 MMBtu for 2015 at an average price of $4.00 per MMBtu in addition to oil hedges of 30,000 barrels for 2014 at an average price of $93.20. § Manage midstream assets and secure firm takeaway capacity.We own natural gas gathering and compression facilities in the Illinois and Appalachian Basins.We believe that owning the gathering and compression infrastructure allows us to decrease dependence on third parties, and better manage the timing of our development and the received/netback pricing from the markets in which we sell our production.In addition, to the extent that we are at risk related to pipeline capacity constraints, we have secured long-term firm takeaway capacity on major pipelines to accommodate certain of our existing and expected production. 3 Core Operational Areas Our oil and gas properties are located primarily in Illinois, Indiana, Kentucky, Tennessee, and West Virginia.The map below shows locations of the Company’s oil and natural gas properties as of December 31, 2013. Appalachian Basin As of December 31, 2013, Nytis LLC owns working interests in 822 gross wells (547 net) and royalty wells located in Kentucky, Ohio, Tennessee and West Virginia, and has leasehold positions in approximately 33,000 net developed acres and approximately 167,000 net undeveloped acres.As of December 31, 2013, net sales were approximately 8,500 Mcfe per day.Objective formations are the Berea Sandstone, Chattanooga Shale, Devonian Shale, Lower Huron Shale and other zones which produce oil and natural gas. Illinois Basin As of December 31, 2013, Nytis LLC owns working interests in 56 gross (28 net) coalbed methane wells in the Illinois Basin and has a leasehold position in approximately 1,500 net developed acres and approximately 70,600 net undeveloped acres.As of December 31, 2013, net natural gas sales were approximately 500 Mcf per day. Acquisition and Divestiture Activities We pursue acquisitions that meet our criteria for investment returns and are consistent with our low-risk development focus.Acquisitions in and around our existing core areas enable us to leverage our cost control abilities, technical expertise, and existing land and infrastructure positions. Our acquisition program has focused on acquisitions of properties that have development drilling opportunities and undeveloped acreage.The following is a summary of our significant acquisitions and divestitures during the last two years.See “Management's Discussion and Analysis of Financial Condition and Results of Operations” and Note 3 to the Consolidated Financial Statements and “Recent Developments” for more information on our acquisitions and dispositions. Participation Agreements On September 17, 2012, Nytis LLC entered into an initial participation agreement (the “Initial Participation Agreement”) with Liberty Energy LLC (“Liberty”) that allowed Liberty to participate with Nytis LLC in the drilling and completion of wells on certain of Nytis LLC’s leases located in Kentucky. Pursuant to the Initial Participation Agreement, Liberty paid Nytis LLC approximately $3.7 million in 2012.Upon receiving this payment, Nytis LLC assigned to Liberty a forty percent (40%) working interest in the covered leases.In addition, Liberty carried a greater percentage of the costs associated with the first 20 wells drilled under the Initial Participation Agreement.As of December 31, 2013, Liberty has fulfilled its obligation under the Initial Participation Agreement. On February 25, 2014, Nytis LLC entered into a second participation agreement (the “Second Participation Agreement”) with Liberty that will allow Liberty to participate with Nytis LLC in the drilling and completion of wells on certain of Nytis LLC’s leases located in Kentucky. 4 Pursuant to the Second Participation Agreement, Liberty paid Nytis LLC approximately $1.7 million.Upon receipt of this payment, Nytis LLC assigned to Liberty a forty percent (40%) working interest in the covered leases.In addition, Liberty will carry a greater percentage of the costs associated with drilling and completing the initial wells on the covered leases.Nytis LLC has the right to provide additional net mineral acres prior to the later of (a) December 31, 2014 or (b) the date that is nine (9) months after the date that the last well was spud in the covered area and, upon delivery of a maximum amount of additional net mineral acres, Nytis LLC will be entitled to additional payments up to a maximum of $1.1 million.Liberty has committed to participate on the basis described above in one (1) well per 1,000 net mineral acres associated with the covered leases, up to a maximum of 20 wells.Following the drilling of these initial wells, the parties will pay their respective costs on an unpromoted basis. Acquisitions In May 2013, in two separate transactions, the Company acquired proved producing oil and natural gas properties and additional interests in partnerships with proved producing properties located in Kentucky and West Virginia for a total purchase price of approximately $517,000. The purchase of these assets qualified as a business combination and, as such, the Company estimated the fair value of the assets acquired and liabilities assumed as of the acquisition date (the date on which the Company obtained control of the properties.)The purchases of these assets were recorded as an investment in the Company’s oil and natural gas properties.There was no significant difference between the fair value of the assets and the purchase price. During the year ended December 31, 2013, for nominal cash and assumption of nominal partner liabilities, the Company acquired additional partnership interests from other partners. Reserves The Company holds an interest in 64 partnerships, 46 of which are consolidated.The following table summarizes our estimated quantities of proved reserves and the pre-tax PV-10 as of December 31, 2013 and 2012 after consolidating these partnerships in which the Company has a controlling interest. Pre-tax PV-10 value, which is not a financial measure accepted under GAAP, is shown because it is a widely used industry standard. Estimated Consolidated Proved Reserves Including Non-Controlling Interests of Consolidated Partnerships December 31, Proved developed reserves: Natural gas (MMcf) Oil and liquids (MBbl) Total proved developed reserves (MMcfe) Proved undeveloped reserves: Natural gas (MMcf) Oil and liquids (MBbl) 74 Total proved undeveloped reserves (MMcfe) Total proved reserves (MMcfe) Percent developed % % PV-10 (thousands) $ $ Average natural gas price used (per Mcf) $ $ Average oil and liquids price used (per Bbl) $ $ The estimated quantities of proved reserves for the non-controlling interests of the consolidated partnerships as of December 31, 2013 are approximately 3.3 Bcfe which is approximately 8.0 percent of total consolidated proved reserves. 5 The following table summarizes our estimated quantities of proved reserves and the pre-tax PV10, excluding the non-controlling interests of the consolidated partnerships, as of December 31, 2013 and 2012. Estimated Proved Reserves Excluding Non-Controlling Interests of Consolidating Partnerships December 31, Proved developed reserves: Natural gas (MMcf) Oil and liquids (MBbl) Total proved developed reserves (MMcfe) Proved undeveloped reserves: Natural gas (MMcf) Oil and liquids (MBbl) 74 Total proved undeveloped reserves (MMcfe) Total proved reserves (MMcfe) Percent developed % % PV-10 (thousands) $ $ Average natural gas price used (per Mcf) $ $ Average oil and liquids price used (per Bbl) $ $ Preparation of Reserves Estimates Our proved oil and natural gas reserves estimates as of December 31, 2013 and 2012 were based on the average fiscal-year prices for oil and natural gas (calculated as the unweighted arithmetic average of the first-day-of-the month price for each month within the 12-month period ended December 31, 2013 and 2012 respectively). Proved developed oil and gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Proved undeveloped oil and gas reserves are reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Proved undeveloped reserves on undrilled acreage are limited to those locations on development spacing areas that are offsetting economic producers that are reasonably certain of economic production when drilled. Proved undeveloped reserves for other undrilled development spacing areas are claimed only where it can be demonstrated with reasonable certainty that there is continuity of economic production from the existing productive formation. Proved undeveloped reserves are included when they are scheduled to be drilled within five years. SEC rules dictate the types of technologies that a company may use to establish reserve estimates including the extraction of non-traditional resources, such as natural gas extracted from shales as well as bitumen extracted from oil sands. See Note 2 to the Consolidated Financial Statements for additional information regarding our estimated proved reserves. Uncertainties are inherent in estimating quantities of proved reserves, including many factors beyond our control. Reserve engineering is a subjective process of estimating subsurface accumulations of oil and natural gas that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and its interpretation. As a result, estimates by different engineers often vary, sometimes significantly. In addition, physical factors such as the results of drilling, testing, and production subsequent to the date of an estimate, as well as economic factors such as changes in product prices or development and production expenses, may require revision of such estimates. Accordingly, quantities of oil and natural gas ultimately recovered will vary from reserve estimates. See “Risk Factors,” for a description of some of the risks and uncertainties associated with our business and reserves. 6 Reserve estimates are based on production performance, data acquired remotely or in wells, and are guided by petrophysical, geologic, geophysical, and reservoir engineering models. Estimates of our proved reserves were based on deterministic methods.In the case of mature developed reserves, reserve estimates are determined by decline curve analysis and in the case of immature developed and undeveloped reserves, by analogy, using proximate or otherwise appropriate examples. The technologies and economic data used in estimating our proved reserves include empirical evidence through drilling results and well performance, well logs and test data, geologic maps and available downhole and production data.Further, the internal review process of our wells and related reserve estimates includes but is not limited to the following: • A comparison is made and documented of actual data from our accounting system to the data utilized in the reserve database. Current production, revenue and expense information obtained from the Company’s accounting records are subject to external quarterly reviews, annual audits and their own set of internal controls over financial reporting.This ensures that production, revenues and expenses are appropriately included in the reserve database. • A comparison is made and documented of land and lease records to ownership interest data in the reserve database. This ensures that the costs and revenues utilized in the reserves estimation match actual ownership interests. • A comparison is made of property acquisitions, disposals, retirements or transfers to the property records maintained in the reserve database to verify that all are accounted for accurately. • Natural gas pricing for the first flow day of every month is collected from Platts Gas Daily.Oil pricing for the first flow day of every month is provided by the U.S. Energy Information Administration.At the reporting date, 12-month average prices are determined. A similar collection process occurs with pricing deductions and a 12-month average is calculated at year end. For the years ended December 31, 2013 and 2012, once the reserve database had been updated with current information and all relevant technical support material had been assembled, Carbon’s independent engineering firm, Cawley, Gillespie & Associates, Inc. (“CGA”) met with Carbon’s technical personnel to review field performance and future development plans.Following these reviews, the reserve database and supporting data was furnished to CGA to prepare their independent reserve estimates and final report.Access to the database housing reserve information is restricted to select individuals from our engineering department.CGA’s independent reserve estimates and final report is for the Company’s interest in the respective oil and gas properties and represents 100% of the total proved hydrocarbon reserves owned by the Company, or 92% of the consolidated proved hydrocarbon reserves presented in the Company’s Consolidated Financial Statements as CGA’s report does not include the hydrocarbon reserves owned by the non-controlling interests of the consolidated partnerships.The Company calculated the estimated reserves and related PV-10 of the non-controlling interests of the consolidated partnerships’ oil and gas properties by multiplying CG&A’s independent reserve estimates for such properties by the respective non-controlling interests in those properties. CGA is a Texas Registered Engineering Firm.Our primary contact at CGA is J. Zane Meekins, Executive Vice President.Mr. Meekins is a State of Texas Licensed Professional Engineer.See Exhibit 99.1 of the Annual Report on Form 10-K for the Report of CGA. Our Vice President of Engineering, Richard Finucane, is responsible for overseeing the preparation of the reserve estimates with consultations from our internal technical staff.Mr. Finucane oversees engineering, production, property evaluation, acquisitions and divestitures activities for the Company.Mr. Finucane has worked as an oil and natural gas engineer since 1978 and holds a B.S. in Civil Engineering from the University of Tennessee (highest honors) and is admitted as an expert in oil and natural gas matters in civil and regulatory proceedings in Virginia, West Virginia and Kentucky. 7 Drilling Activities The following table summarizes the number of wells drilled for the years ended December 31, 2013, 2012 and 2011.Gross wells reflect the sum of all wells in which we own an interest.Net wells reflect the sum of our working interests in gross wells. Year Ended December 31, Gross Net Gross Net Gross Net Development wells: Productive (1) Non-productive (2) - Total development wells Exploratory wells: Productive (1) - Non-productive (2) - Total exploratory wells - A well classified as productive does not always provide economic levels of activity. A non-productive well is a well found to be incapable of producing either oil or natural gas in sufficient quantities to justify completion as an oil or natural gas well; also known as a dry well (or dry hole). Oil and Natural Gas Wells and Acreage Productive Wells Productive wells consist of producing wells and wells capable of production, including shut-in wells. A well bore with multiple completions is counted as only one well. The following table summarizes our productive wells as of December 31, 2013. December 31, 2013 Gross Net Gas Oil 82 70 Total 8 Acreage The following table summarizes gross and net developed and undeveloped acreage by state as of December 31, 2013. Acreage related to royalty, overriding royalty, and other similar interests is excluded from this summary, as well as acreage related to any options held by us to acquire additional leasehold interests. December 31, 2013 Developed Undeveloped Total Acres Acres Acres Gross Net Gross Net Gross Net Indiana - - Illinois Kentucky Ohio Tennessee 25 West Virginia Total Undeveloped Acreage Expirations The following table sets forth gross and net undeveloped acres by state as of December 31, 2013, which are scheduled to expire from the date of the table through 2016 unless production is established within the spacing unit covering the acreage prior to the expiration date or the Company extends the terms of a lease by paying delay rentals to the lessor. December 31, 2013 Gross Net Gross Net Gross Net Indiana - Illinois - - Kentucky Ohio - Tennessee - West Virginia - Total 9 Production, Average Sales Prices and Production Costs The following table reflects production, average sales price, and production cost information for the years ended December 31, 2013 and 2012. Year Ended December 31, Production data: Natural gas (MMcf) Oil and condensate (Bbl) Combined (MMcfe) Gas and oil production revenue (in thousands) $ $ Commodity hedge gain/(loss) (in thousands) $ ) $
